Citation Nr: 0732832	
Decision Date: 10/18/07    Archive Date: 10/26/07	

DOCKET NO.  05-27 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder


WITNESS AT HEARING ON APPEAL


The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1990 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
VARO in Houston that denied entitlement to service connection 
for a right undescended testicle, claimed as a prostate 
disorder.  

The case was remanded by the Board for further development in 
April 2007.  The veteran was accorded a genitourinary 
examination by VA in May 2007 and the case has been returned 
to the Board for appellate review.  

As noted at the time of the April 2007 remand, at the video 
conference hearing with the undersigned Veterans Law Judge in 
June 2006, the veteran raised additional claims of his 
entitlement to service connection for sinusitis and for flat 
feet.  These issues are referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.  

2.  The competent medical evidence of record does not 
establish a causal connection between any current 
genitourinary disorder and the veteran's active service.  


CONCLUSION OF LAW

The veteran does not have a genitourinary disorder that was 
incurred in or aggravated by his active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement the statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect with its duty to assist a veteran with the 
claim.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete the claim.  
38 U.S.C.A. §§ 5102, 5103.  The Board concludes that an April 
2003 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
his claim.  The RO thus complied with the VCAA's notification 
requirements.  

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, in March 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements are:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board concludes that VA has essentially satisfied these 
mandates.  The veteran has been effectively informed to 
submit all relevant evidence in his possession.  He has also 
received notice of the evidence needed to substantiate his 
claim, the ways in which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

With respect to the Dingess requirements, the veteran was 
provided with notice of how disability ratings are determined 
and how an effective date is assigned in the supplemental 
statement of the case issued in June 2007.  

VA also has a duty to assist a veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
("the Secretary shall make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
. . . claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or 
obtaining medical opinions when such are necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(b)(c)(d) (setting 
forth Secretary's various duties to claimant).  

VA informed the veteran of its duty to assist him in 
obtaining records in support of evidence, and the veteran was 
originally accorded a specialty genitourinary examination by 
VA in May 2007.  This examination is thorough in nature and 
more than adequate for the purpose of deciding the claim.  
The Board therefore finds VA has no further duty to provide 
an examination or opinion.

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and to assist the veteran, and, thus, 
no additional assistance or notification is required.  The 
veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has held that for service connection to be awarded, 
there must be:  (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and a present 
disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006); Accord Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); 
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
If the veteran fails to demonstrate any one element, denial 
of service connection will result.  Disabled American 
Veterans, supra; Coburn, supra.  

A congenital or developmental defect is not a disease or 
injury within the meaning of applicable legislation providing 
for disability compensation benefits.  38 C.F.R. § 3.303(c).  
VA's General Counsel has held, however, that service 
connection may be granted for disease (but not defects) of 
congenital, developmental, or familial origin if the evidence 
as a whole shows that the manifestations of a disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90.  
According to the Opinion, however, a congenital defect may be 
subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military 
service, service connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996) 
citing Gilbert, 1 Vet. App. at 54.  

Factual Background and Analysis

Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss in 
detail the evidence submitted by the veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  Rather, the Board will 
focus on the most salient and relevant evidence, and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board discuss its reasons for 
rejecting evidence favorable to the veteran).  

A review of the service medical records reveals that the 
veteran had a right cryptorchid testicle.  In April 1991 he 
underwent a right radical orchiectomy and placement of right 
testicular prosthesis.  

The veteran essentially contends that ever since the surgery 
in service in 1991, he has had constant pain and discomfort 
involving the prostate.  

Following the Board's remand in April 2007, the veteran was 
accorded a special genitourinary examination by VA in May 
2007.  The veteran reported that while undergoing an 
examination for transfer to the submarine service while in 
service, he was found to have a cryptorchid testis.  He 
stated that this had been "well recognized" during his youth.  
He reported having a retractile testis while in high school.  
From time to time he related the testis would appear in the 
inguinal canal or in the upper part of the scrotum.  At other 
times he had no testis identified on the right side.  He 
evidently gave a similar history to the medical officer in 
service.  

The examiner referred to the operative reports pertaining to 
the orchiectomy in service with the placement of a 
prosthesis.  The pathology specimen described an undescended 
testis on the right.  Extensive germ cell loss and maturation 
arrest was present in the testis.  The examiner stated this 
persistent immature tubule was consistent with a cryptorchid 
testis.  A second pathology was done with a similar 
diagnosis.  The testis and the epididymis were submitted.  
The second pathology report confirmed the presence of a 
testis with atrophy absence for mitogenesis and other changes 
consistent with a cryptorchid testis.  

The clinic notes reflected the postoperative course was 
uneventful.  The veteran subsequently was admitted to the 
submarine service and made five deployments while in the 
submarine service.  

The veteran related that he had few symptoms while actively 
engaged on deployment.  However, he claimed that when he 
returned to the States, he was involved in considerable 
physical activities and he believed this participation 
contributed to discomfort in the right groin area.  He stated 
he had continued to have disabling discomfort in the right 
groin region and the right hemiscrotum on prolonged physical 
activity.  Following discharge from service he was employed 
by the Postal Service.  He stated he was eventually dismissed 
from his position with the Postal Service because he could 
not tolerate 8 hours of standing due to pain in the region of 
the right testicle.  

Findings were recorded and impressions were made of:  Right 
scrotal orchiectomy for cryptorchid (retractile testis); an 
histologic confirmation of testicular atrophy and abnormal 
seminiferous tubules.  The examiner commented that it was 
"more likely than not" that the cryptorchid testis was a 
congenital anomaly.  He stated that he found no evidence in 
the military records or in the claims file suggesting that 
the veteran's military activities contributed to the 
retractile/cryptorchid right testis.  The examiner stated 
that he found no evidence of physical tenderness or 
abnormality or improper placement of the prosthesis.  The 
prosthesis was described as well-positioned and as completely 
asymptomatic at the present time, despite the veteran's 
mention of dull aching in the groin and right hemiscrotum 
upon prolonged standing and/or physical activity.  

In view of the foregoing, the Board finds that service 
connection for a genitourinary disorder is not warranted.  

Initially, the Board notes that as a lay person, the veteran 
is not qualified to opine on matters requiring medical 
knowledge such as whether any genitourinary condition was 
aggravated by active service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).  

The veteran essentially claims that following the right 
orchiectomy he had in service, he continued to experience 
pain and discomfort because of his military activities.  
However, the claims file was reviewed by a VA physician who 
conducted a genitourinary examination of the veteran in May 
2007.  That physician expressed the opinion that there was no 
evidence in the veteran's military medical records or in the 
claims file itself suggesting that the veteran's military 
activities contributed to his retractile/cryptorchid right 
testis.  There is no medical opinion to the contrary.  The 
Board notes that there is no showing the veteran sought 
treatment for a genitourinary disorder for years following 
service discharge.  Such a significant lapse in time between 
service and any post service medical treatment does not 
indicate any aggravation took place in service.  The Board 
notes that a significant lapse in time between service and 
post service medical treatment may be considered as part of 
the analysis of a service connection claim and weighs against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The veteran has not submitted or identified any medical 
opinion or other medical evidence indicating a causal 
relationship between service and any current genitourinary 
disorder or indicating any aggravation of a genitourinary 
disorder following the orchiectomy in service that was 
performed as an ameliorative procedure because of what was 
determined to be a congenital anomaly, that being the 
cryptorchid testis on the right. 

Accordingly, the Board finds that the probative evidence of 
record is against the finding that the veteran has a 
genitourinary disorder attributable to active service under 
any theory.  


ORDER

The appeal is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


